                        Case 5:20-cv-05799-LHK Document 66 Filed 09/03/20 Page 1 of 9


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                        Kristen Clarke (pro hac vice
                        Sadik Huseny (Bar No. 224659)               forthcoming)
                   3       sadik.huseny@lw.com                           kclarke@lawyerscommittee.org
                        Amit Makker (Bar No. 280747)                  Jon M. Greenbaum (Bar No. 166733)
                   4       amit.makker@lw.com                            jgreenbaum@lawyerscommittee.org
                        Shannon D. Lankenau (Bar No. 294263)          Ezra D. Rosenberg (admitted pro hac vice)
                   5      shannon.lankenau@lw.com                        erosenberg@lawyerscommittee.org
                       505 Montgomery Street, Suite 2000              Dorian L. Spence (pro hac vice
                   6   San Francisco, CA 94111                      forthcoming)
                       Telephone: 415.391.0600                           dspence@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                        Ajay P. Saini (admitted pro hac vice)
                                                                         asaini@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                           Maryum Jordan (Bar No. 325447)
                        Richard P. Bress (admitted pro hac vice)         mjordan@lawyerscommittee.org
                   9       rick.bress@lw.com                          Pooja Chaudhuri (Bar No. 314847)
                        Melissa Arbus Sherry (admitted pro hac vice)    pchaudhuri@lawyerscommittee.org
               10          melissa.sherry@lw.com                    1500 K Street NW, Suite 900
                        Anne W. Robinson (admitted pro hac vice)    Washington, D.C. 20005
               11           anne.robinson@lw.com                    Telephone: 202.662.8600
                        Tyce R. Walters (admitted pro hac vice)     Facsimile: 202.783.0857
               12          tyce.walters@lw.com                      Additional counsel and representation
                        Genevieve P. Hoffman (admitted pro hac vice)information listed in signature block
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (admitted pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201
                                                  UNITED STATES DISTRICT COURT
               17                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                          SAN JOSE DIVISION
               18
                       NATIONAL URBAN LEAGUE et al.,                CASE NO. 5:20-cv-05799-LHK
               19
                                                      Plaintiffs,   PLAINTIFFS’ MOTION FOR
               20
                                    v.                              TEMPORARY RESTRAINING
               21                                                   ORDER
                       WILBUR L. ROSS, JR., et al.,
               22                                                   Date:    TBD
                                                      Defendants.   Time:    TBD
               23                                                   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               24

               25

               26

               27

               28

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                          PLTFS.’ MOT. FOR TRO
                            Case 5:20-cv-05799-LHK Document 66 Filed 09/03/20 Page 2 of 9


                   1   I.       INTRODUCTION

                   2            Yesterday, Defendants responded to the question the Court posed on August 26 to

                   3   determine, practically speaking, how far in advance of the September 30 deadline the Court

                   4   needed to rule on Plaintiffs’ motion for a stay and preliminary injunction. Defendants’ answer—

                   5   after waiting a full week—was a three-sentence, non-explanation: immediately. According to

                   6   Defendants, they have already started shutting down the Census count a month before the

                   7   already accelerated deadline, and in the middle of litigation challenging the legitimacy of that

                   8   accelerated deadline. In light of this information, Plaintiffs have no recourse but to ask this

                   9   Court to enter a temporary restraining order (“TRO”) to maintain the status quo and to prevent

               10      Defendants from taking any further actions to implement the shortened timelines in the August 3,

               11      2020 Rush Plan, 1 until the September 17 hearing on Plaintiffs’ pending preliminary injunction

               12      motion. Otherwise, Plaintiffs and the public interest will be irreparably harmed by Defendants’

               13      unilateral actions even before the parties’ mutually agreed briefing schedule is complete.

               14      II.      DISCUSSION

               15               During the August 26, 2020 Case Management Conference (“CMC”), the Court asked the

               16      parties when a ruling on the pending motion for a preliminary injunction was needed in order to

               17      provide meaningful relief. Plaintiffs explained that their answer necessarily would depend, in

               18      part, on whether and when the Census Bureau intended to wind down its field operations in

               19      advance of the September 30, 2020 deadline imposed by the Rush Plan. And counsel for

               20      Defendants was unable to provide an answer to that question. The Court accordingly asked
               21      Defendants to provide the answer promptly in a separate filing, rejecting their request to delay
               22      answering until their opposition brief on Friday, September 4. The Court’s order required
               23      Defendants to “file a statement identifying when the Census Bureau will begin taking steps to
               24      conclude its field operations” by September 2, 2020. Dkt. 45 at 2.
               25

               26      1
                         The Court asked Defendants what terminology the Census Bureau uses to refer to the April 13
               27      and August 3 Plans, but allowed them to answer that question in their opposition filing due later
                       this week. Plaintiffs accordingly continue to refer to the April 13, 2020 Plan as the “COVID-19
               28      Plan” and the August 3, 2020 Plan as the “Rush Plan,” for ease of reference and to remain
                       consistent with prior filings.
                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        1                               PLTFS.’ MOT. FOR TRO
                         Case 5:20-cv-05799-LHK Document 66 Filed 09/03/20 Page 3 of 9


                   1          Yesterday, Defendants filed a Statement purporting to respond to the Court’s question.

                   2   Dkt. 63 (“Statement”). Defendants’ response is a single, three-sentence paragraph telling the

                   3   Court that (1) “the Census Bureau has already begun taking steps to conclude field operations”;

                   4   (2) “[t]hose operations are scheduled to be wound-down throughout September by geographic

                   5   regions based on response rates within those regions”; and (3) “any order by the Court to extend

                   6   field operations, regardless of whether those operations in a particular geographic location are

                   7   scheduled to be wound-down by September 30 or by a date before then, could not be

                   8   implemented at this point without significant costs and burdens to the Census Bureau.” Id.

                   9          Defendants’ response is lacking in detail and clarity in crucial respects. But the one thing

               10      it makes clear is that the irreparable harm detailed in Plaintiffs’ preliminary injunction motion

               11      has already begun and, accordingly, more immediate relief is needed.

               12             Defendants admit that, sometime before September 2, they had “already” started to

               13      conclude field operations. As explained in Plaintiffs’ pending motion for a stay and preliminary

               14      injunction, those field operations did not even begin in the vast majority of this country until

               15      August 9. See Dkt. 36, Pls.’ Mot. for Stay & Prelim. Injunc. at 10, 18; see also Dkt. 36-2,

               16      Thompson Decl. ¶ 19. So, according to Defendants, they began taking steps to end field

               17      operations in some geographic regions after only three weeks. And Defendants say they fully

               18      intend to continue winding down such operations “throughout September.” Dkt. 63. Immediate

               19      relief is needed to prevent the irreparable harm Plaintiffs and the public interest will suffer as a

               20      result. See Dkt. 36 at 12-13, 17-21, 25-27, 29-32; see also Dkt. 36-2, Thompson Decl. ¶¶ 15-20;
               21      Dkt. 36-3, Hillygus Decl. ¶¶ 5, 13, 20; Dkt. 36-4, Louis Decl. ¶¶ 16, 18, 20.
               22             The urgency of this motion is entirely of Defendants’ making. The parties had agreed to
               23      an expedited preliminary injunction schedule with the September 30 deadline front of mind.
               24      Defendants waited a full week after the CMC to inform the Court that they had already started to
               25      shut down operations. Defendants presumably knew that before yesterday. And they also knew

               26      why the Court was asking: to determine when a decision was needed. If Defendants’ answer was

               27      essentially going to be “now,” they should have informed the Court and Plaintiffs immediately.

               28

                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         2                               PLTFS.’ MOT. FOR TRO
                           Case 5:20-cv-05799-LHK Document 66 Filed 09/03/20 Page 4 of 9


                   1           Nor can Defendants rely on their own failure to provide crucial details to avoid the

                   2   remedy necessitated by the time crunch they created. The Statement says merely that the Bureau

                   3   is winding down field operations “by geographic regions based on response rates within those

                   4   regions.” Dkt. 63. But which regions, exactly? What response rate triggers the decision to shut

                   5   down operations early? 2 How is that response rate calculated? How many visits does an

                   6   enumerator have to make to a household before the Bureau marks it as complete? Is the Bureau

                   7   already starting to substitute administrative records and proxy responses for the enumerator

                   8   contact attempts they ordinarily would make in order to achieve the response rates that will

                   9   enable it to shut down operations? 3 Defendants provide no answers.

               10              All Plaintiffs know is that Defendants are already starting to close down field operations

               11      a full month before the already accelerated September 30 deadline. This leaves Plaintiffs with no

               12      choice but to ask the Court for a TRO to maintain the status quo during the pendency of the

               13      preliminary injunction motion. See Lamon v. Pliler, No. CIVS03-0423FCD-CMK-P, 2006 WL

               14      120088, at *1 (E.D. Cal. Jan. 12, 2006) (“The purpose in issuing a temporary restraining order is

               15      to preserve the status quo pending a more complete hearing.”); Whitman v. Hawaiian Tug &

               16      Barge Corp./Young Bros. Ltd. Salaried Pension Plan, 27 F. Supp. 2d 1225, 1228 (D. Haw. 1998)

               17      (“A temporary restraining order is designed to preserve the status quo until there is an

               18      opportunity to hold a hearing on the application for a preliminary injunction.”). The reasons

               19      preliminary relief is warranted have been briefed, and the standard for issuing a TRO is the same

               20      as the standard for a preliminary injunction. See New Motor Vehicle Bd. of Cal. v. Orrin W. Fox
               21      Co., 434 U.S. 1345, 1347 n.2 (1977); Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d
               22      832, 839 n.7 (9th Cir. 2001); Nacio Sys., Inc. v. Gottlieb, No. C 07-3481 PJH, 2007 WL
               23
                       2
                         For example, San Diego has been reported as one of the regions in which the Bureau intends to
               24      shut down field operations weeks early. See Exs. A, B. Yet, as of today, the non-response
                       follow up completion rate for the San Diego area census office is only 66.0%. See Ex. C. The
               25      Bureau’s own data suggests that most regions are less than 60% complete, and not a single
                       region is marked as “complete.” See Ex. C.
               26
                       3
                         For example, according to an internal Bureau document recently released by the House
               27      Committee on Oversight and Reform, the Bureau intended to make certain “adjustments” to non-
                       response follow up operations in order to meet the Rush Plan’s new deadline. See Ex. D at 7.
               28      This document also underscores that each passing day intensifies the harm caused by the
                       Bureau’s early termination of non-response follow up operations.
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                        3                              PLTFS.’ MOT. FOR TRO
                           Case 5:20-cv-05799-LHK Document 66 Filed 09/03/20 Page 5 of 9


                   1   2238210, at *1 (N.D. Cal. Aug. 1, 2007). In the interest of time, and to avoid duplicative filings,

                   2   Plaintiffs incorporate their preliminary injunction briefing (Dkts. 36, 37) here as the required

                   3   memorandum of points and authorities (Local Rule 65-1(a)(2)), and remain available for a

                   4   hearing or any further proceeding at the Court’s convenience.

                   5           Plaintiffs’ counsel provided Defendants’ counsel with notice earlier today that Plaintiffs

                   6   would be filing this TRO motion. 4

                   7

                   8   Dated: September 3, 2020                            LATHAM & WATKINS LLP

                   9                                                       By: /s/ Melissa Arbus Sherry
                                                                              Melissa Arbus Sherry
               10
                                                                           Steven M. Bauer (Bar No. 135067)
               11                                                          steven.bauer@lw.com
                                                                           Sadik Huseny (Bar No. 224659)
               12                                                          sadik.huseny@lw.com
                                                                           Amit Makker (Bar No. 280747)
               13                                                          amit.makker@lw.com
                                                                           Shannon D. Lankenau (Bar. No. 294263)
               14                                                          shannon.lankenau@lw.com
                                                                           LATHAM & WATKINS LLP
               15                                                          505 Montgomery Street, Suite 2000
                                                                           San Francisco, CA 94111
               16                                                          Telephone: 415.391.0600
                                                                           Facsimile: 415.395.8095
               17
                                                                           Richard P. Bress (admitted pro hac vice)
               18                                                          rick.bress@lw.com
                                                                           Melissa Arbus Sherry (admitted pro hac vice)
               19                                                          melissa.sherry@lw.com
                                                                           Anne W. Robinson (admitted pro hac vice)
               20                                                          anne.robinson@lw.com
                                                                           Tyce R. Walters (admitted pro hac vice)
               21                                                          tyce.walters@lw.com
                                                                           Genevieve P. Hoffman (admitted pro hac vice)
               22                                                          genevieve.hoffman@lw.com
                                                                           Gemma Donofrio (admitted pro hac vice)
               23                                                          gemma.donofrio@lw.com
                                                                           LATHAM & WATKINS LLP
               24                                                          555 Eleventh Street NW, Suite 1000
                                                                           Washington, D.C. 20004
               25                                                          Telephone: 202.637.2200
                                                                           Facsimile: 202.637.2201
               26

               27
                       4
                         The New Parties added in the First Amended Complaint are signatories to this TRO motion
               28      but, consistent with the parties’ joint stipulation, Plaintiffs do not and will not rely on them for
                       allegations of harm or injury or for any other purpose.
                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         4                               PLTFS.’ MOT. FOR TRO
                         Case 5:20-cv-05799-LHK Document 66 Filed 09/03/20 Page 6 of 9


                   1
                                                               Attorneys for Plaintiffs National Urban League;
                   2                                           League of Women Voters; Black Alliance for
                                                               Just Immigration; Harris County, Texas; King
                   3                                           County, Washington; City of San Jose,
                                                               California; Rodney Ellis; Adrian Garcia; and
                   4                                           the NAACP

                   5   Dated: September 3, 2020                By: /s/ Jon M. Greenbaum
                                                               Kristen Clarke (pro hac vice forthcoming)
                   6                                           kclarke@lawyerscommittee.org
                                                               Jon M. Greenbaum (Bar No. 166733)
                   7                                           jgreenbaum@lawyerscommittee.org
                   8                                           Ezra D. Rosenberg (admitted pro hac vice)
                                                               erosenberg@lawyerscommittee.org
                   9                                           Dorian L. Spence (pro hac vice forthcoming)
                                                               dspence@lawyerscommittee.org
               10                                              Maryum Jordan (pro hac vice forthcoming)
                                                               mjordan@lawyerscommittee.org
               11                                              Ajay Saini (admitted pro hac vice)
                                                               asaini@lawyerscommitee.org
               12                                              Pooja Chaudhuri (Bar No. 314847)
                                                               pchaudhuri@lawyerscommittee.org
               13                                              LAWYERS’ COMMITTEE FOR CIVIL
                                                               RIGHTS UNDER LAW
               14
                                                               1500 K Street NW, Suite 900
               15                                              Washington, DC 20005
                                                               Telephone: 202.662.8600
               16                                              Facsimile: 202.783.0857

               17                                              Attorneys for Plaintiffs National Urban League;
                                                               City of San Jose, California; Harris County,
               18                                              Texas; League of Women Voters; King County,
                                                               Washington; Black Alliance for Just
               19                                              Immigration; Rodney Ellis; Adrian Garcia; the
                                                               NAACP; and Navajo Nation
               20
               21                                              Wendy R. Weiser (admitted pro hac vice)
                                                               weiserw@brennan.law.nyu.edu
               22                                              Thomas P. Wolf (admitted pro hac vice)
                                                               wolf@brennan.law.nyu.edu
               23                                              Kelly M. Percival (admitted pro hac vice)
                                                               percivalk@brennan.law.nyu.edu
               24                                              BRENNAN CENTER FOR JUSTICE
                                                               120 Broadway, Suite 1750
               25                                              New York, NY 10271
                                                               Telephone: 646.292.8310
               26                                              Facsimile: 212.463.7308
               27
                                                               Attorneys for Plaintiffs National Urban League;
               28                                              City of San Jose, California; Harris County,
                                                               Texas; League of Women Voters; King County,
                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                             5                              PLTFS.’ MOT. FOR TRO
                         Case 5:20-cv-05799-LHK Document 66 Filed 09/03/20 Page 7 of 9


                   1                                           Washington; Black Alliance for Just
                                                               Immigration; Rodney Ellis; Adrian Garcia; the
                   2                                           NAACP; and Navajo Nation
                   3                                           Mark Rosenbaum (Bar No. 59940)
                                                               mrosenbaum@publiccounsel.org
                   4
                                                               PUBLIC COUNSEL
                   5                                           610 South Ardmore Avenue
                                                               Los Angeles, California 90005
                   6                                           Telephone: 213.385.2977
                                                               Facsimile: 213.385.9089
                   7
                                                               Attorneys for Plaintiff City of San Jose
                   8
                                                               Doreen McPaul, Attorney General
                   9                                           dmcpaul@nndoj.org
                                                               Jason Searle (pro hac vice forthcoming)
               10                                              jasearle@nndoj.org
               11                                              NAVAJO NATION DEPARTMENT OF
                                                               JUSTICE
               12                                              P.O. Box 2010
                                                               Window Rock, AZ 86515
               13                                              Telephone: (928) 871-6345

               14                                              Attorneys for Navajo Nation
               15      Dated: September 3, 2020                By: /s/ Danielle Goldstein
                                                               Michael N. Feuer (Bar No. 111529)
               16                                              mike.feuer@lacity.org
                                                               Kathleen Kenealy (Bar No. 212289)
               17
                                                               kathleen.kenealy@lacity.org
               18                                              Danielle Goldstein (Bar No. 257486)
                                                               danielle.goldstein@lacity.org
               19                                              Michael Dundas (Bar No. 226930)
                                                               mike.dundas@lacity.org
               20                                              CITY ATTORNEY FOR THE CITY OF
                                                               LOS ANGELES
               21                                              200 N. Main Street, 8th Floor
                                                               Los Angeles, CA 90012
               22                                              Telephone: 213.473.3231
                                                               Facsimile: 213.978.8312
               23

               24                                              Attorneys for Plaintiff City of Los Angeles

               25      Dated: September 3, 2020                By: /s/ Michael Mutalipassi
                                                               Christopher A. Callihan (Bar No. 203010)
               26                                              legalwebmail@ci.salinas.ca.us
                                                               Michael Mutalipassi (Bar No. 274858)
               27                                              michaelmu@ci.salinas.ca.us
                                                               CITY OF SALINAS
               28                                              200 Lincoln Avenue

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                             6                               PLTFS.’ MOT. FOR TRO
                         Case 5:20-cv-05799-LHK Document 66 Filed 09/03/20 Page 8 of 9


                   1                                           Salinas, CA 93901
                                                               Telephone: 831.758.7256
                   2                                           Facsimile: 831.758.7257
                   3                                           Attorneys for Plaintiff City of Salinas
                       Dated: September 3, 2020                By: /s/ Rafey S. Balabanian
                   4
                                                               Rafey S. Balabanian (Bar No. 315962)
                   5                                           rbalabanian@edelson.com
                                                               Lily E. Hough (Bar No. 315277)
                   6                                           lhough@edelson.com
                                                               EDELSON P.C.
                   7                                           123 Townsend Street, Suite 100
                                                               San Francisco, CA 94107
                   8                                           Telephone: 415.212.9300
                                                               Facsimile: 415.373.9435
                   9
                                                               Rebecca Hirsch (pro hac vice forthcoming)
               10                                              rebecca.hirsch2@cityofchicago.org
               11                                              CORPORATION COUNSEL FOR THE
                                                               CITY OF CHICAGO
               12                                              Mark A. Flessner
                                                               Stephen J. Kane
               13                                              121 N. LaSalle Street, Room 600
                                                               Chicago, IL 60602
               14                                              Telephone: (312) 744-8143
                                                               Facsimile: (312) 744-5185
               15
                                                               Attorneys for Plaintiff City of Chicago
               16

               17      Dated: September 3, 2020                By: /s/ Donald R. Pongrace
               18                                              Donald R. Pongrace (pro hac vice pending)
                                                               dpongrace@akingump.com
               19                                              AKIN GUMP STRAUSS HAUER & FELD
                                                               LLP
               20                                              2001 K St., N.W.
                                                               Washington, D.C. 20006
               21                                              Telephone: (202) 887-4000
                                                               Facsimile: 202-887-4288
               22
                                                               Dario J. Frommer (Bar No. 161248)
               23                                              dfrommer@akingump.com
                                                               AKIN GUMP STRAUSS HAUER & FELD
               24                                              LLP
               25                                              1999 Avenue of the Stars, Suite 600
                                                               Los Angeles, CA 90067-6022
               26                                              Phone: 213.254.1270
                                                               Fax: 310.229.1001
               27
                                                               Attorneys for Plaintiff Gila River Indian
               28                                              Community

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                             7                               PLTFS.’ MOT. FOR TRO
                         Case 5:20-cv-05799-LHK Document 66 Filed 09/03/20 Page 9 of 9


                   1
                       Dated: September 3, 2020                          By: /s/ David I. Holtzman
                   2                                                     David I. Holtzman (Bar No. 299287)
                                                                         David.Holtzman@hklaw.com
                   3                                                     HOLLAND & KNIGHT LLP
                                                                         Daniel P. Kappes
                   4
                                                                         Jacqueline N. Harvey
                   5                                                     50 California Street, 28th Floor
                                                                         San Francisco, CA 94111
                   6                                                     Telephone: (415) 743-6970
                                                                         Fax: (415) 743-6910
                   7
                                                                         Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                              I, Melissa Arbus Sherry, am the ECF user whose user ID and password authorized the
               11
                       filing of this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document
               12

               13      have concurred in this filing.

               14
                       Dated: September 3, 2020                          LATHAM & WATKINS LLP
               15
                                                                         By: /s/ Melissa Arbus Sherry
               16                                                            Melissa Arbus Sherry
               17

               18

               19

               20
               21

               22

               23

               24

               25

               26

               27

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       8                              PLTFS.’ MOT. FOR TRO
